Citation Nr: 1822736	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to September 1991. 
This matter has come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Service connection was granted for tinnitus in a November 2017 rating decision,  effective September 15, 2017.


CONCLUSION OF LAW

Service connection is already in effect for tinnitus; the Board does not have jurisdiction to consider that claim.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the Veteran's claim for entitlement to service connection for tinnitus was certified to the Board, the RO granted service connection for tinnitus in a November 2017 rating decision. 

Since service connection is already in effect for tinnitus, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Thus, the Board does not have jurisdiction to review it, and it must therefore be dismissed, without prejudice.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).





ORDER

Tinnitus is already service-connected; the claim for service connection for tinnitus is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


